NIXON, District Judge.
There is certainly force in the objection; and especially in view7 of the fact that it appears from sundry payments made by the owner to the libel-lants and from the evidente that the libel-lants knew the residence of the owner when the libel was filed, and were presumed to know that they had no general maritime lien for their demand. Under the 24th admiralty rule the court has ample power to impose terms when amendments, in matters of substance, are asked for, and I think it proper to impose terms in this case. The libellants are allowed to amend the libel by inserting an allegation that they have a lien upon the vessel for the stores and supplies by virtue ■ of the local laws of the state of New Jersey, and that the libel be filed to enforce the same; but upon the conditions, nevertheless, that they shall receive nothing out of the fund, under their amended libel, until the other lien creditors, whose claims have been allowed, have been paid. I have imposed these terms to avoid a precedent, although they are nominal in this case, as there are sufficient funds in the registry, I believe to pay all the claims, including the libellants’, in full.